Citation Nr: 1116982	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  05-19 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right knee disability. 

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to January 1959.

This matter is before the Board of Veterans' Appeals (Board) from two decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In a September 2003 rating decision, the RO denied service connection for bilateral hearing loss, tinnitus, a bilateral shoulder disorder, and a bilateral knee disorder.  In a January 2004 rating decision, the RO continued its denials of these claims, and also denied service connection for chest pains and/or bronchitis.  

Subsequently, in a May 2009 rating decision, the RO granted service connection for bilateral hearing loss and for tinnitus.  The Veteran did not appeal either the initial ratings or effective date assigned for these disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Thus, these issues are not before the Board.

In April 2006, the Veteran provided testimony before RO personnel.  In January 2008, the Veteran testified at a personal hearing over which a Veterans Law Judge of the Board presided.  The Veterans Law Judge who conducted that hearing subsequently left employment with the Board.  Because the law requires that a Veterans Law Judge that conducts a hearing on appeal must participate in any decision made on appeal, the Veteran was notified in August 2010 of the fact that the Veterans Law Judge who conducted the January 2008 hearing was no longer employed by the Board, and that he had the opportunity to testify at another hearing.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 20.717, 20.7007 (2010).  Subsequently, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO (Travel Board hearing) in March 2011.  The transcripts of the three hearings have been associated with the claims file and have been reviewed.

This case was initially before the Board in March 2008, at which time the Board remanded the current issues on appeal and other issues of service connection that were then on appeal for further evidentiary development.  It returned to the Board in August 2009, at which time it denied service connection for a chronic lung disease and remanded the issues currently on appeal for compliance with instructions provided in the March 2008 Board remand.  In October 2010, the Board again remanded the issues currently on appeal.  The case has turned to the Board and is again ready for appellate action

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In this instance, the Board notes that a VA examiner in September 2009 noted in his review of the claims file that private treatment records from Poche Medical Clinic were unavailable for review.  In this respect, the Board observes that the Veteran submitted a VA Form 21-4142 in September 2003, identifying a private physician, C. J. Poche, M.D., of Poche Medical Clinic, from whom he had received treatment for his bilateral shoulder and bilateral knee disorders since the 1960s, a few years following his discharge from service.  The physician also submitted a statement in August 2003, indicating that he had treated the Veteran in 1970.  While the RO attempted to obtain these private treatment records once, it failed to follow up on its request when it failed to receive a response from the physician.  

In this case, as the medical treatment records from Poche Medical Clinic may well have an impact on the VA examiner's opinion and analysis of the Veteran's disabilities and their relationship to his service, such records should be obtained.

VA's duty to assist not only pertains to obtaining records of the Veteran's relevant VA medical treatment, but it also has a duty to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies, and notify the claimant of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  In this case, as already discussed above, it is crucial that these private treatment records, if still in existence, be obtained, so they may be reviewed by a VA examiner in providing an accurate nexus opinion.  Thus, the AOJ should attempt again to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Further, a remand is required to clarify a September 2009 VA examiner's diagnosis of a disorder of the Veteran's left shoulder and his medical nexus opinion concerning the bilateral shoulders and bilateral knees and the Veteran's military service.  Specifically, during the September 2009 VA examination, X-rays of the shoulders showed some degenerative changes about the left shoulder.  The September 2009 VA examiner further noted a March 2009 X-ray of the left shoulder showing some bony spurring on the left humeral head.  However, he provided a diagnosis of normal left shoulder in the September 2009 VA examination, a finding that seemed to contradict the X-ray findings he mentioned.  

Furthermore, in his conclusion, the September 2009 VA examiner failed to provide a nexus opinion and rationale with regard to the relationship between the Veteran's bilateral shoulder disorder and his military service.  Specifically, the VA examiner indicated that the Veteran's current bilateral shoulder and bilateral knee disorders are not caused by, or a result of, multiple parachute jumps during military service because X-rays show minimal changes in the knees, which is better than the majority of those who did not do parachute jumps and which is not one would see in a condition that is supposed to be 40 years old.  In providing this opinion, VA examiner was completely silent with regard to the Veteran's bilateral shoulder disorder and whether any bilateral shoulder disorder was related to the Veteran's military service, particularly the right shoulder bursitis that the VA examiner diagnosed.

Thus, an addendum of the September 2009 VA examiner's diagnoses and medical nexus opinion is required given that his original examination failed to address the X-ray findings of degenerative changes in the left shoulder in his diagnoses and failed to address the question of whether the Veteran's bilateral shoulder disorder was incurred in or aggravated by his military service, including the credible reports of multiple parachute jumps during service.  A VA examination is not necessary in order to provide this opinion, unless the previous VA examiner is unavailable, and a new examiner indicates a physical examination is necessary in order to adequately answer the question posed.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran submit an authorization to release private treatment records he received for his bilateral shoulder and bilateral knee disorders from C. J. Poche, M.D., dated from the 1960s until the present, or submit any such private treatment records that are in his possession.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Request that the previous September 2009 VA examiner provide an addendum to his or her previous opinion, if that physician is still available, after a review of any additional evidence received.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  Specifically, the physician should complete the following:

a)  Review any post-service private treatment records received from the Poche Medical Clinic. 

b)  Provide a clarification with regard to a definitive diagnosis of a left shoulder disorder, including a discussion of X-ray findings of degenerative changes in the left shoulder. 

c)  Provide an opinion and rationale as to whether it is at least as likely as not (50 percent or greater probability) that any right and/or left shoulder disorder that may be present, to include bursitis and degenerative changes of the shoulders, began during service or is causally linked to any incident of service, to include the undisputed injuries sustained during in-service parachute jumps.

The examiner is requested to provide a thorough rationale for any opinion expressed.  

Another VA examination is not necessary in order to provide this opinion, unless the previous VA examiner listed on the September 2009 report is unavailable, and a new examiner indicates a physical examination is necessary in order to adequately answer the question posed. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible. 

3.  Readjudicate the Veteran's claims for service connection for a bilateral shoulder disorders and a bilateral knee disorders in light of the VA examination addendum provided and any additional evidence received since the July 2010 supplemental statement of the case (SSOC).  If these claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  Give the Veteran and his representative an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must 

be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


